Title: To George Washington from Major General Robert Howe, 14 May 1780
From: Howe, Robert
To: Washington, George



Dear Sir.
Highlands [N.Y.] May 14th 1780

If it is convenient I should be glad to have a part of the Corps of Executioners attached to this Department, those finishers of the Law having become immediately & absolutely necessary to us, If your Excellency thinks it proper please hasten to us some of these People without delay.
The Enemy have several times lately been acting against Colo. Millen, with both Horse and Infantry, and he has had some hair-Bredth Escapes, as the Country is now open he can not remain in tolerable Safety upon the Lines without some Horse—I therefore think it my Duty to lay this matter before you Sir, and beg the favour of receiving your Directions thereupon as soon as possible. with the Greatest Respect I am Dear Sir Your Excellency’s Most Obt Servant

Robert Howe

